          Case 2:20-cv-01114-CMR Document 9 Filed 08/31/20 Page 1 of 1



James Everett Shelton
316 Covered Bridge Road
King of Prussia, PA 19406
(484) 626-3942
J eshelton595@gmail.com

Plaintiff, Pro Se

                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES EVERETT SHELTON                                    )
             Plaintiff,                                  )     Civil Action
                                                         )
                  v.                                 )       No. 2:20-cv-01114
LIRAZ YAIL LLC, d/b/a LUXURY                         )
COSMETICS SPA BOUTIQUE                               )
              Defendant,                             )

       NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE PER F.R.C.P.
                             4 l(a)(l)(A) {i)

       Plaintiff JAMES EVERETT SHELTON hereby dismisses this entire action with prejudice

pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(i).


                                                                          Respectfully Submitted,

Dated: August 31, 2020                                            ~ [.2£Jhrn
                                                                           James Everett Shelton
                                                                       316 Covered Bridge Road
                                                                       King of Prussia, PA 19406
                                                                                  (484) 626-3942
                                                                       Jeshelton5 95@gmail.com

                                                                                 Plaintiff, Pro Se
